Title: To Thomas Jefferson from Samuel Smith, 24 December 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber, Tuesday 24 Decr. 1805
                  
                  Agreeably to the request of Commodore Truxtun I do myself the honor of presenting his Sketch of the late Battle of Trafalgar, and have the Honor to be 
                  your Mo. Obedt Servt.
                  
                     S. Smith 
                     
                  
               